Exhibit 10.2


FIRST AMENDMENT TO LICENSE AGREEMENT




THIS FIRST AMENDMENT TO LICENSE AGREEMENT (this “Amendment”) is made effective
as of July 12, 2016 by and between Forbes Education Holdings, LLC, a Delaware
limited liability company (“Forbes”), on the one hand, and Bridgepoint
Education, Inc. a Delaware corporation and its wholly-owned subsidiary Ashford
University, LLC, a California limited liability company (together, “Licensee”),
on the other hand. Forbes and Licensee may also be referred to herein as the
“Parties” and each, a “Party”.


WHEREAS, Forbes and Licensee entered into that certain License Agreement as of
October 31, 2013 (the “Agreement”); and


WHEREAS, Licensee desires the ability to rebrand the Business School as the
“Forbes School of Business and Technology at Ashford University” on a date to be
determined by Ashford, and Forbes has agreed to grant Ashford the rights
necessary to effect such rebranding; and


WHEREAS, the Parties now desire to amend the Agreement pursuant to the terms and
conditions described herein.


NOW THEREFORE, in consideration of the mutual covenants contained herein, the
receipt and sufficiency of which are hereby acknowledged, Forbes and Licensee,
intending to be legally bound, agree as follows:


1.Capitalized terms used herein and not otherwise defined shall have the
meanings set forth for such terms in the Agreement.


2.The definition of “Licensed Activity” set forth in Exhibit A to the Agreement
is hereby replaced in its entirety with the following:
“’Licensed Activity’ means (i) Ashford’s offering through the Business School of
online and in-person courses, including as part of a Degree Program or
Certificate Program in the fields of accountancy, economics, finance,
management, marketing and any other business-related field or in any technology
or information systems-related field, solely to students enrolled in a program
culminating in the award of an associate, bachelor’s or master’s degree or a
certificate or enrolled in a course that leads to academic credit, continuing
education credit or similar credit, and (ii) such other activities as may be
reasonably necessary in connection with offering such courses or that are
ancillary thereto, including promotional activities (including paid search and
social media (such as Twitter/Facebook), research activities, school store
merchandising activities of a scope that is customary for a high-caliber
educational institution, and such other activities as may be mutually agreed to
by the parties from time to time.”


1



--------------------------------------------------------------------------------




3.The definition of “Licensed Marks” in Exhibit B to the Agreement is hereby
amended to include the following mark (which shall be referred to in this
Amendment as the “Additional Licensed Mark”):
“FORBES SCHOOL OF BUSINESS AND TECHNOLOGY”


4.In accordance with Section 2.4(a)(ii) of the Agreement, Licensee hereby
requests that Forbes and the Forbes Licensors apply for registration of the
Additional Licensed Mark with the United States Patent and Trademark Office, and
Forbes hereby confirms that such application has been/will be submitted.


5.The logos and banners attached to this Amendment as Schedule 1 are hereby
approved by Forbes so long as Forbes further approves each intended use of any
such logo or banner in accordance with Section 3.3 of the Agreement.


6.Forbes hereby represents and warrants to Licensee that it owns or has other
rights necessary to grant to Licensee the rights to the Additional Licensed Mark
as Licensed Marks under the Agreement.


7.The following sentence is hereby appended to the end of Section 7.12(a) of the
Agreement:
“Licensee shall further change the name of the Business School to, and otherwise
rebrand the Business School as, the “Forbes School of Business and Technology at
Ashford University” on a date to be determined by Licensee in its reasonable
discretion.”


8.The definition of “Revenue” set forth in Exhibit A to the Agreement is hereby
deleted and replaced in its entirety with the following:
“’Revenue’ means the revenue recognized by Licensee in accordance with U.S. GAAP
during a given time period that is derived from students of Ashford’s Business
School who are enrolled in a program in the fields of accountancy, economics,
finance, management, marketing and any other business-related field, or in any
technology or information systems-related field, both online and in-person,
culminating in the award of an associate, bachelor’s, master’s or doctoral
degree or a certificate. For avoidance of doubt, U.S. GAAP revenue from students
enrolled in a business or technology program in the Business School who take
classes outside the business school (e.g. general education credits) will be
deemed part of Revenue and U.S. GAAP revenue from students enrolled in
non-business or non-technology programs outside of the Business School who take
classes inside the business school will be deemed not part of Revenue.
Notwithstanding the foregoing, Revenue also includes any income, fees or sales
generated through the association of the Forbes brand with an activity of
Licensee, including sale of merchandise, services, non-degree continuing
education studies, event sponsorships, attendee fees and other such activities,
even if such income, fees or sales are not derived from students enrolled in
degree or certificate-granting programs of the Business School; provided,
however, if the amount of such income, fees and sales generated through the


2



--------------------------------------------------------------------------------




association of the Forbes brand with the activities of Licensee that are not
derived from students enrolled in degree or certificate-granting programs of the
Business School is less than $100,000 in a given License Year, such income, fees
and sales shall not be included in Revenue.”


9.Except as otherwise provided herein, the terms of the Agreement are unchanged
by this Amendment.


[Signatures appear on the following page.]


3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective authorized representatives.






FORBES EDUCATION HOLDINGS, LLC




By:
/s/ Michael Federle
 
Name:
Michael Federle
 
Title:
President & Chief Operating Officer
 
Date:
7/20/2016
 
 
 
 



BRIDGEPOINT EDUCATION, INC.




By:
/s/ Andrew Clark
 
Name:
Andrew Clark
 
Title:
President & CEO
 
Date:
7/6/2016
 
 
 
 



ASHFORD UNIVERSITY, LLC




By:
/s/ Craig D. Swenson
 
Name:
Craig D. Swenson
 
Title:
President & CEO
 
Date:
7/12/2016
 
 
 
 




    








4



--------------------------------------------------------------------------------






Schedule 1


APPROVED LOGOS AND BANNERS




firstamendmenttolicen_image1.jpg [firstamendmenttolicen_image1.jpg]








5



--------------------------------------------------------------------------------




firstamendmenttolicen_image2.jpg [firstamendmenttolicen_image2.jpg]




















    
















6

